Citation Nr: 0703532	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for post 
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability rating, effective March 7, 2001.

The record contains an April 2004 mental status evaluation 
attesting to the veteran's inability to interact 
appropriately with co-workers or accept supervision.  Since 
the issue of total disability rating based upon individual 
unemployability (TDIU) is not currently on appeal, the Board 
refers this issue to the RO for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected PTSD is worse 
than originally rated.  In December 2002 a VA examiner 
diagnosed recurrent major depression without psychotic 
features and mild PTSD.  The examiner concluded that the 
veteran's PTSD was related to combat stressors experienced 
during service.  In July 2005 the veteran underwent a VA 
examination to determine the current severity of his service 
connected PTSD.  The examiner concluded that the veteran did 
not currently meet the requirements for a diagnosis of PTSD 
and reached an alternative diagnosis of bipolar disorder.  

The Board finds that additional medical development is 
necessary before the Board may adjudicate the veteran's 
claim.  The July 2005 VA examination report does not identify 
which of the veteran's psychiatric symptoms are attributable 
to PTSD rather than bipolar disorder.  Similarly, the 
examination report fails to evaluate the current severity of 
his PTSD symptoms.  In addition, an April 2004 Social 
Security Administration (SSA) mental status evaluation 
reflects a diagnosis of chronic PTSD and an inability to 
interact appropriately with co-workers or accept supervision.  
The July 2005 VA examination report does not address whether 
the veteran's impairment in occupational functioning is the 
result of his PTSD.  Therefore, a new examination is required 
to clarify the veteran's concomitant psychiatric diagnoses 
and assess the current severity of his service connected 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The 
examiner should identify all current 
psychiatric disabilities and address the 
extent of disability attributable to each 
identified condition.  If his symptoms 
cannot be dissociated, this should be 
noted in the examination report. 

The examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment attributable to his 
service connected PTSD.  The examiner must 
address whether the veteran's symptoms 
result in total occupational impairment.  
The examiner should provide medical 
findings in terms consistent with the 
current criteria for evaluating mental 
disorders under 38 C.F.R. § 4.130, 
"General Rating Formula for Mental 
Disorders."  All findings should be 
reported in detail accompanied by the 
rationale for any opinion expressed. The 
claims folder should be made available to 
the examiner for review and the examiner 
should acknowledge such review in the 
examination report.  

2.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefits sought remain denied, the 
claimant should be provided a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



